Title: To George Washington from David Forman, 2 October 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 2d October 1781
                  
                  Your Exclys Letter dated Head Quarters Williamsburgh Sepr the 24th was handed to me Yesterday, And so most heartily congratulate Your Excly on the so happy According of the greate variety of circumstances toward the deduction of Lord Cornwallace’ forces in that Country and ardently wish every prospect may continue to brighten untill that extensive plan so happily laid by you may be terminated to its utmost bounds.
                  Since I had last the honr of Writing to Your Excly I am informed from New York that Cutters have been dispatched to all the British water ports to call into Sandy Hook every line of Battle Ship on the various American Stations & that it is the better opinion that Adml Grieves will at all events risque another Naval engagement with the Count de Grasse—I am also Informed that it seems allowed on all hands that Lord Cornwallace cannot be suckerred by way of the Chesepeak unless that the Count de Grass will again run out and fight the British Fleet—but that should the Count refuse to Come out of the Bay they will then land there Troops at a Southern port The name I have realy forgot by which means his Lordship will receive Certain supports—how practable sutch a scheam may be your Exclys thorough knowledge of that Country will enable you to determine—Adml Graves most assuredly is now Exerting every Nerve to restore his Fleete for Action again and what as well as the above Accts induces me to belive they will again attempt the relieveing of Lord Cornwallace exclusive of the ruinous consequences to there Cause in America in case he should fall is That the same Troops that have allready been Twice embarked for that purpose are still Continued on Statin Island and the Same Transports laying ready to take  add to that Genl Clinton’s Baggages has been very positively asserted to be shiped and not relanded.
                  Yet in oposition to my Accts it is said the Governors of New Jersey and Pensylvania have Accts that Genl Clinton Made  an Attack on Philada through this State and in consequence of these information have made every consederable preparations for opposing him—As your Excly will doubtless have those very Accts that have so allarmed them you will determine with ease on the probability of it—I think it not improbable that Genl Clinton may direct The troops on Statin Island to make a running Excursion into Jersey for the purpose of collecting a supply of fresh Provision for the Navy and I dare to say that 7th is the extent of Sr Harry views
                      at prest in this Country—Should he Attempt Philada he must as it were subscribe to the reduction of Lord Cornwallace as I think it must be obvious to every person that Genl Clinton has not force to garrison New York and attempt boath the Southern expeditions, the suckering his Lordship I presume he dare not fore go whilst there is the most distant hopes.
                  The London of 96 guns that I informed your Excly has three of her guns dismounted and her Main mast wound Nearly as well repaired as these Circumstances at New York will admit—I have no doubts but that a Qr pound Ball went through her mainmast and so badly wounded it as to make it necessary to put in a New one Could they have got one proper for her—They have however fished the Wound and she will go to sea with it.
                  There prest Naval force at New York is Twenty four Ships of the Line—They say that five Ships of the Line are Expected from the West Indies, four from Hallifax and three or four the residue of Adml Diggby Fleete.
                  The 30th of Sepr five Ships of War Sailed from Sandy Hook to the Southward There  for destination I cannot positively asertain, Two of them are of 40 or 50 guns each the other three smaller Frigates and supposed to observe the Motions of the Count de Grasse.
                  Should any Important movement come to my knowledge your Excly may depend on the earliest Accts.  I have the Honr to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
               